DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's amendment filed 10/01/2021.
Claims 1-4, 6-7, 9, 12, 14, 23-24 and 31-40 are pending.  Claims 5, 8, 10, 11, 13, 15-22 and 25-30 have been cancelled.  Claims 31-40 are newly added claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6-7, 9, 12, 14, 23-24 and 31-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "each playback equipment" in line 9.  There is insufficient antecedent basis for this limitation in the claim since “a vector playback 
Claim 1 recites the limitation “said mono audio playback systems” in lines 10-11 and line 21.  It is rendering claim 1 indefinite because it is unclear if they are being referred to the same “playback system” or not.  It appears should be “said 4 mono audio playback systems” in lines 10-11, and “said 6 mono audio playback systems” in line 21.
Claim 1 recites the limitation "each playback systems" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  It appears “each playback systems” should be “each of said 6 mono audio playback systems” as recited in line 19.

Claim 34 recites the limitation "the generation and reproduction", “the sound dimension”, “the physical space”, and “the listener” in lines 1-3.  There are insufficient antecedent basis for these limitations in the claim.
Claim 34 recites the limitation "each playback equipment" in line 7.  There is insufficient antecedent basis for this limitation in the claim since “a vector playback equipment” is recited in line 6.  It appears “each playback equipment” should be “each of said 4 mono audio playback systems” as also recited in line 6.
Claim 34 recites the limitation “said playback equipment” in line 7 and line 16.  It is rendering claim 34 indefinite because it is unclear if they are being referred to the same “playback equipment” or not.  It appears should be “said vector playback equipment” in lines 7, and “said second playback equipment” in line 16.
Claim 34 recites the limitation "said playback system" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It appears “said playback 

Claims 35 and 36 recite the limitations "the said 25 panning points”, “said vector panning table", “the vertical position of a sound”, and “the horizontal position of the same sound” in lines 4-7.  There are insufficient antecedent basis for these limitations in the claim.
Claim 35 recites the limitations "said physical panning controls” in line 9.  There is insufficient antecedent basis for this limitations in the claim.

	Each of claims 34, 37 and 38 recites the limitation “a vector playback equipment”, and it is rendering claims 34, 37 and 38 indefinite because it is unclear if they are being referred to the same “vector playback equipment” or not.  

Dependent claim(s) 2-4, 6-7, 9, 12, 14, 23-24, 31-33 and 35-40 is/are rejected base on its/their dependency to independent claim(s) 1 and 34, and under 35 U.S.C. 112 (pre-AIA ), second paragraph as indicated above.

Conclusion
Claims 1-4, 6-7, 9, 12, 14, 23-24 and 31-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 11/15/2021